This cause coming on to be heard upon the motion of the relators for a peremptory writ of mandamus herein and it appearing to the Court that an order has been heretofore entered in this cause sustaining the demurrer of *Page 387 
the relators to the return of the respondents and no sufficient application to amend the return or to take further proceedings having been made by the respondents, in consequence of which relators are entitled to a final judgment against the respondents on their said demurrer, it is thereupon considered, ordered and adjudged that the relators herein do have judgment against the respondents herein on their said demurrer and that a peremptory writ of mandamus do issue herein in accordance with the alternative writ of mandamus as amended and that relators do have and recover of and from the respondents their costs in this cause to be taxed by the Clerk.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.